

116 SRES 409 IS: Requesting information on Turkey’s human rights practices in Syria pursuant to section 502B(c) of the Foreign Assistance Act of 1961.
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 409IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Menendez (for himself and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRequesting information on Turkey’s human rights practices in Syria pursuant to section 502B(c) of
			 the Foreign Assistance Act of 1961.
	
		1.Request for information on Turkey’s human rights practices in Syria
 (a)Statement requiredNot later than 30 days after the date of the adoption of this resolution, the Secretary of State shall, pursuant to section 502B(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)), transmit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a statement, prepared with the assistance of the Assistant Secretary of State for Democracy, Human Rights, and Labor and the Office of the Legal Adviser, with respect to Turkey.
 (b)ElementsThe statement submitted under subsection (a) shall include the following elements: (1)All available credible information concerning alleged violations of internationally recognized human rights by the Government of Turkey, its armed forces, and associated groups and persons, including the denial of the right to life in the context of their activities in Syria caused by indiscriminate or disproportionate operations, the infliction of civilian casualties, and the displacement of civilian populations.
 (2)A description of the steps the United States Government has taken— (A)to promote respect for and observance of human rights as part of Turkey’s activities in Syria and discourage any practices that are inimical to internationally recognized human rights; and
 (B)to publicly or privately call attention to, and disassociate the United States and any security assistance provided for Turkey from, such practices.
 (3)An assessment, notwithstanding any such practices, whether extraordinary circumstances exist that necessitate a continuation of security assistance for Turkey and, if so, a description of the circumstances and the extent to which the assistance should be continued (subject to such conditions as Congress may impose under section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304)).
 (4)Other information, including— (A)an assessment from the Secretary of State of the likelihood that United States security assistance, as defined in section 502B(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)), has been and will be used in Syria;
 (B)a description of the extent to which the activities of the Government of Turkey, its armed forces, and associated groups or persons have—
 (i)caused, assisted, or resulted in the release of ISIS fighters, supporters, and other extremists from detention; or
 (ii)promoted conditions that support, assist or have resulted or could result in a strengthening of the military capabilities of such fighters and extremists within Syria, including the practical control over territory;
 (C)a description of the extent to which such strengthening of such capabilities of ISIS and other extremist groups and persons could increase the threat to the United States, United States citizens, and United States interests, both in the United States and abroad;
 (D)a description of efforts by the Secretary of State and other United States officials to persuade the Government of Turkey to cease its activities in Syria and commitments to support United States and multilateral efforts to comprehensively defeat ISIS within Syria;
 (E)a determination whether Turkey’s purchase and acceptance of delivery of the S–400 missile system from the Russian Federation constitutes a significant transaction pursuant to section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525);
 (F)a description of any actions by the Government of Turkey to forcibly repatriate Syrian refugees; and
 (G)an assessment of whether the Government of Turkey is blocking humanitarian aid from reaching communities in need of assistance in northeast Syria.